--------------------------------------------------------------------------------

Exhibit 10.2
 
SCIENTIFIC LEARNING CORPORATION
 
1999 EQUITY INCENTIVE PLAN
 
Adopted February 19, 1996
Approved By Stockholders March 30, 1996
Amended and Restated September 27, 1996
Approved By Stockholders June 11, 1997
Amended March 11, 1999
Amended and Restated May 17, 1999
Approved By Stockholders May 28, 1999
Amended March 8, 2000
Approved By Stockholders May 18, 2000
Amended May 30, 2002
Amended October 9, 2002
Amended February 25, 2003
Approved By Stockholders May 21, 2003
Amended January 28, 2004
Approved By Stockholders June 7, 2004¶
Amended and Restated March 8, 2006
Amended and Restated March 9, 2007
Approved By Stockholders June 1, 2007
Amended and Restated February 18, 2009
Approved By Stockholders June 2, 2009
Amended and Restated May 19, 2010


Termination Date:  March 8, 2017
 
1.            Purposes.


(a)           The Plan initially was established effective as of February 19,
1996 (the “Prior Plan”).  The Prior Plan hereby was amended and restated in its
entirety as the Plan, effective as of the date of the closing of the initial
public offering (“IPO”) of the common stock of the Company (“Common
Stock”).  The terms of the Prior Plan shall remain in effect and apply to all
options granted pursuant to the Prior Plan.  Since the IPO, the Plan has been
amended and restated a number of times and was most recently amended and
restated on February 18, 2009.


(b)           The purpose of the Plan is to provide a means by which selected
Employees, Directors and Consultants may be given an opportunity to benefit from
increases in value of the Common Stock through the granting of (i) Incentive
Stock Options, (ii) Nonstatutory Stock Options, (iii) stock bonuses, (iv) rights
to purchase restricted stock, (v) Restricted Stock Unit Awards and (vi) Stock
Appreciation Rights.


(c)           The Company, by means of the Plan, seeks to retain the services of
persons who are now Employees, Directors or Consultants, to secure and retain
the services of new Employees, Directors and Consultants and to provide
incentives for such persons to exert maximum efforts for the success of the
Company and its Affiliates.


(d)           The Company intends that the Stock Awards issued under the Plan
shall, in the discretion of the Board or any Committee to which responsibility
for administration of the Plan has been delegated pursuant to subsection 3(c),
be either (i) Options granted pursuant to Section 6 hereof, including Incentive
Stock Options and Nonstatutory Stock Options, (ii) stock bonuses and rights to
purchase restricted stock granted pursuant to Section 7 hereof, (iii) Restricted
Stock Unit Awards granted pursuant to Section 8 hereof, or (iv) Stock
Appreciation Rights granted pursuant to Section 9 hereof.  All Options shall be
separately designated Incentive Stock Options or Nonstatutory Stock Options at
the time of grant, and in such form as issued pursuant to Section 6, and a
separate certificate or certificates will be issued for shares purchased on
exercise of each type of Option.

 
Page 1 of 14

--------------------------------------------------------------------------------

 

2.            Definitions.


(a)          “Affiliate” means any parent corporation or subsidiary corporation,
whether now or hereafter existing, as those terms are defined in Sections 424(e)
and (f) respectively, of the Code.


(b)          “Board” means the Board of Directors of the Company.


(c)          “Code” means the Internal Revenue Code of 1986, as amended.


(d)          “Committee” means a Committee appointed by the Board in accordance
with subsection 3(c) of the Plan.


(e)          “Company” means Scientific Learning Corporation, a Delaware
corporation.


(f)           “Consultant” means any person, including an advisor, engaged by
the Company or an Affiliate to render consulting services and who is compensated
for such services, provided that the term “Consultant” shall not include
Directors who are paid only a director’s fee by the Company or who are not
compensated by the Company for their services as Directors.


(g)          “Continuous Service” means that the Optionee’s employment or
service with the Company or an Affiliate of the Company, whether in the capacity
of an Employee, a Director or a Consultant, is not interrupted or
terminated.  The Optionee’s Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Optionee
renders employment or service to the Company or an Affiliate or the Company or a
change in the entity for which the Optionee renders such employment or service,
provided that there is no interruption or termination of the Optionee’s
Continuous Service.  The Board or the Chief Executive Officer of the Company, in
that party’s sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by the Board
or the Chief Executive Officer of the Company, including sick leave, military
leave, or any other personal leave.


(h)          “Covered Employee” means the Chief Executive Officer and the four
(4) other highest compensated officers of the Company for whom total
compensation is required to be reported to stockholders under the Exchange Act,
as determined for purposes of Section 162(m) of the Code.


(i)           “Director” means a member of the Board.


(j)           “Disability” means the inability of a person, in the opinion of a
qualified physician acceptable to the Company, to perform the major duties of
that person’s position with the Company or an Affiliate of the Company because
of the sickness or injury of the person.


(k)         “Employee” means any person, including Officers and Directors,
employed by the Company or any Affiliate of the Company.  Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.


(l)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


(m)         “Fair Market Value” means, as of any date, the value of the Common
Stock of the Company determined as follows:


(i)            If the Common Stock is listed on any established stock exchange,
traded on any Nasdaq market, or quoted on the OTC Bulletin Board, the Fair
Market Value of a share of Common Stock shall be the closing sales price for
such stock as quoted on such exchange, market or board (or the exchange or
market with the greatest volume of trading in Common Stock) on the day of
determination (or, if there was no closing sales price for that day, on the
immediately prior trading day on which there was a closing sales price), as
reported in the Wall Street Journal or such other source as the Board deems
reliable;

 
Page 2 of 14

--------------------------------------------------------------------------------

 

(ii)           In the absence of such markets for the Common Stock, the Fair
Market Value shall be determined in good faith by the Board and to the extent
that the Company is subject to Section 260.140.50 of Title 10 of the California
Code of Regulations at the time a Stock Award is granted, in a manner consistent
with Section 260.140.50 of Title 10 of the California Code of Regulations.


(n)           “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.


(o)           “Non-Employee Director” means a Director who either (i) is not a
current Employee or Officer of the Company or its parent or subsidiary, does not
receive compensation (directly or indirectly) from the Company or its parent or
subsidiary for services rendered as a consultant or in any capacity other than
as a Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act),
does not possess an interest in any other transaction as to which disclosure
would be required under Item 404(a) of Regulation S-K, and is not engaged in a
business relationship as to which disclosure would be required under Item 404(b)
of Regulation S-K; or (ii) is otherwise considered a “non-employee director” for
purposes of Rule 16b-3.


(p)           “Nonstatutory Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.


(q)           “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.


(r)           “Option” means a stock option granted pursuant to the Plan.


(s)           “Option Agreement” means a written agreement between the Company
and an Optionee evidencing the terms and conditions of an individual Option
grant.  Each Option Agreement shall be subject to the terms and conditions of
the Plan.


(t)           “Optionee” means a person to whom an Option is granted pursuant to
the Plan, or if applicable, such other person who holds an outstanding Option.


(u)           “Outside Director” means a Director who either (i) is not a
current employee of the Company or an “affiliated corporation” (within the
meaning of Treasury regulations promulgated under Section 162(m) of the Code),
is not a former employee of the Company or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), was not an officer of the Company or an “affiliated corporation”
at any time, and is not currently receiving direct or indirect remuneration from
the Company or an “affiliated corporation” for services in any capacity other
than as a Director, or (ii) is otherwise considered an “outside director” for
purposes of Section 162(m) of the Code.


(v)           “Participant” means a person to whom a Stock Award is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Stock Award.


(w)           “Plan” means this Scientific Learning Corporation 1999 Equity
Incentive Plan.


(x)           “Restricted Stock Unit Award” means a Stock Award denominated in
shares of Common Stock equivalents granted pursuant to the terms and conditions
of Section 8 in which the Participant has the right to receive a specified
number of shares of Common Stock over a specified period of time.


(y)           “Restricted Stock Unit Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Unit Award evidencing the
terms and conditions of an individual Restricted Stock Unit Award.  Each
Restricted Stock Unit Award Agreement shall be subject to the terms and
conditions of the Plan.


(z)           “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor
to Rule 16b-3, as in effect when discretion is being exercised with respect to
the Plan.

 
Page 3 of 14

--------------------------------------------------------------------------------

 

(aa)         “Securities Act” means the Securities Act of 1933, as amended.


(bb)         “Stock Appreciation Right” means any of the various types of rights
which may be granted under Section 9 of the Plan.


(cc)         “Stock Award” means any right granted under the Plan, including any
Option, any stock bonus, any right to purchase restricted stock, any Restricted
Stock Unit Award and any Stock Appreciation Right.


(dd)         “Stock Award Agreement” means a written agreement between the
Company and a holder of a Stock Award evidencing the terms and conditions of an
individual Stock Award grant.  Each Stock Award Agreement shall be subject to
the terms and conditions of the Plan.


(ee)         “Ten Percent Stockholder” means a person who owns (or is deemed to
own pursuant to Section 424(d) of the Code) stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any of its Affiliates.


3.            Administration.
 

(a)           The Board shall administer the Plan unless and until the Board
delegates administration to a Committee, as provided in subsection 3(c).


(b)           The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:


(i)            To determine from time to time which of the persons eligible
under the Plan shall be granted Stock Awards; when and how each Stock Award
shall be granted; whether a Stock Award will be an Incentive Stock Option or a
Nonstatutory Stock Option, a stock bonus, a right to purchase restricted stock,
a Restricted Stock Unit Award or a Stock Appreciation Right or a combination of
the foregoing; the provisions of each Stock Award granted (which need not be
identical), including the time or times when a person shall be permitted to
receive stock pursuant to a Stock Award; whether a person shall be permitted to
receive stock upon exercise of an Independent Stock Appreciation Right; and the
number of shares with respect to which a Stock Award shall be granted to each
such person.


(ii)           To construe and interpret the Plan and Stock Awards granted under
it, and to establish, amend and revoke rules and regulations for its
administration.  The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Stock Award Agreement,
in a manner and to the extent it shall deem necessary or expedient to make the
Plan fully effective.


(iii)          To amend the Plan or a Stock Award as provided in Section 14.


(iv)           Generally, to exercise such powers and to perform such acts as
the Board deems necessary or expedient to promote the best interests of the
Company which are not in conflict with the provisions of the Plan.


(c)           The Board may delegate administration of the Plan to a Committee
or Committees of one or more members of the Board.  In the discretion of the
Board, a Committee may consist solely of two or more Outside Directors, in
accordance with Code Section 162(m), or solely of two or more Non-Employee
Directors, in accordance with Rule 16b-3.  If administration is delegated to a
Committee, the Committee shall have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board (and references in this
Plan to the Board shall thereafter be to the Committee), subject, however, to
such resolutions, not inconsistent with the provisions of the Plan, as may be
adopted from time to time by the Board.  The Board may abolish the Committee at
any time and revest in the Board the administration of the
Plan.  Notwithstanding anything in this Section 3 to the contrary, the Board or
the Committee may delegate to a committee of one or more members of the Board
the authority to grant Options to eligible persons who (1) are not then subject
to Section 16 of the Exchange Act and/or (2) are either (i) not then Covered
Employees and are not expected to be Covered Employees at the time of
recognition of income resulting from such Option, or (ii) not persons with
respect to whom the Company wishes to comply with Section 162(m) of the Code.

 
Page 4 of 14

--------------------------------------------------------------------------------

 

4.             Shares Subject to the Plan.


(a)           Subject to the provisions of subsection 13(a) relating to
adjustments upon changes in stock and subject to Section 4(c) below, the stock
that may be issued pursuant to Stock Awards shall not exceed in the aggregate
Seven Million Seven Hundred Forty-Two Thousand Six Hundred Sixty Six (7,742,666)
shares of Common Stock, less any shares which are subject to Stock Awards
granted under the Company’s Milestone Equity Incentive Plan, as then in
effect.  If any Stock Award shall for any reason expire or otherwise terminate,
in whole or in part, without having been exercised in full, the stock not
acquired under such Stock Award shall revert to and again become available for
issuance under the Plan.  Shares subject to Stock Appreciation Rights exercised
in accordance with Section 9 of the Plan shall not be available for subsequent
issuance under the Plan.


(b)           The stock subject to the Plan may be unissued shares or reacquired
shares, bought on the market or otherwise.


(c)           Notwithstanding any provision herein to the contrary, in the event
the Plan is not approved by holders of at least two-thirds of the Company’s
outstanding common stock within twelve months of the date a Stock Award is first
granted hereunder following the October 2002 amendment of the Plan, then, unless
an exemption from qualification is available with respect to such grant that
does not require compliance with the provisions of 260.140.45 of the California
Code of Regulations, any Stock Award granted hereunder which (i) followed the
October 2002 amendment of the Plan and (ii) was granted at a time when the total
number of securities issuable upon exercise of all outstanding options
[exclusive of rights described in Section 260.140.40 and warrants described in
Sections 260.140.43 and 260.140.44 of the California Code of Regulations, and
any purchase plan or agreement as described in Section 260.140.42 of the
California Code of Regulations (provided that the purchase plan or agreement
provides that all securities will have a purchase price of 100% of the fair
value, as determined in accordance with Section 260.140.50 of the California
Code of Regulations, of the security either at the time the person is granted
the right to purchase securities under the plan or agreement or at the time the
purchase is consummated)] and the total number of securities called for under
any bonus or similar plan or agreement exceeded 30% of the Company’s then
outstanding securities, calculated on an as-converted to common stock basis,
shall be void.


5.            Eligibility.


(a)           Incentive Stock Options and Stock Appreciation Rights appurtenant
thereto may be granted only to Employees.  Stock Awards other than Incentive
Stock Options and Stock Appreciation Rights appurtenant thereto may be granted
to Employees, Directors and Consultants.


(b)           No Ten Percent Stockholder shall be eligible for the grant of an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value of such stock at the date of
grant and the Option is not exercisable after the expiration of five (5) years
from the date of grant.


(c)           Subject to the provisions of Section 13 relating to adjustments
upon changes in stock, no employee shall be eligible to be granted Options and
Stock Appreciation Rights covering more than One Million Four Hundred Thousand
(1,400,000) shares of the Common Stock in any calendar year.


6.            Option Provisions.


Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  The provisions of separate Options need not
be identical, but each Option shall include (through incorporation of provisions
hereof by reference in the Option or otherwise) the substance of each of the
following provisions:

 
Page 5 of 14

--------------------------------------------------------------------------------

 

(a)           Term.  No Incentive Stock Option shall be exercisable after the
expiration of ten (10) years from the date it was granted.


(b)           Price.  Subject to the provisions of Section 5(b) regarding Ten
Percent Stockholders, the exercise price of each Option shall be not less than
one hundred percent (100%) of the Fair Market Value of the stock subject to the
Option on the date the Option is granted; provided, however, that to the extent
the Company is subject to Section 260.140.41 of Title 10 of the California Code
of Regulations at the time the Nonstatutory Stock Option is granted, the
exercise price of each Nonstatutory Stock Option granted to a Ten Percent
Stockholder shall be at least (i) one hundred ten percent (110%) of the Fair
Market Value of the stock subject to the Option on the date the Option is
granted or (ii) such lower percentage of the Fair Market Value of the stock
subject to the Option on the date the Option is granted as is permitted by
Section 260.140.41 of Title 10 of the California Code of Regulations at the time
of the grant of the Option.


(c)           Consideration.  The purchase price of stock acquired pursuant to
an Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash or (ii) at the discretion of the Board (A) by
delivery to the Company of other Common Stock of the Company, (B) according to a
deferred payment (however, payment of the common stock’s “par value,” as defined
in the Delaware General Corporation Law, shall not be made by deferred payment),
or other arrangement (which may include, without limiting the generality of the
foregoing, the use of other Common Stock of the Company) with the person to whom
the Option is granted or to whom the Option is transferred pursuant to
subsection 6(d), or (C) in any other form of legal consideration that may be
acceptable to the Board.


In the case of any deferred payment arrangement, interest shall be compounded at
least annually and shall be charged at the minimum rate of interest necessary to
avoid the treatment as interest, under any applicable provisions of the Code, of
any amounts other than amounts stated to be interest under the deferred payment
arrangement.


The exercise price of an option may be paid by a “net exercise” arrangement
pursuant to which the Company will reduce the number of shares of Common Stock
issuable upon exercise by the largest whole number of shares with a Fair Market
Value that does not exceed the aggregate exercise price; provided, however, the
Company shall accept a cash or other payment from the Participant to the extent
of any remaining balance of the aggregate exercise price not satisfied by such
reduction in the number of whole shares to be issued; provided, further, that
shares of Common Stock will no longer be subject to an Option and will not be
exercisable thereafter to the extent that (A) shares issuable upon exercise are
reduced to pay the exercise price pursuant to the “net exercise,” (B) shares are
delivered to the Participant as a result of such exercise, and (C) shares are
withheld to satisfy tax withholding obligations.


(d)           Transferability.  An Incentive Stock Option shall not be
transferable except by will or by the laws of descent and distribution, and
shall be exercisable during the lifetime of the person to whom the Option is
granted only by such person.  A Nonstatutory Stock Option shall not be
transferable except by will or by the laws of descent and distribution and, to
the extent provided in the Option Agreement, to such further extent as permitted
by Section 260.140.41(d) of Title 10 of the California Code of Regulations at
the time of the grant of the Option, and shall be exercisable during the
lifetime of the Optionee only by the Optionee.  If the Nonstatutory Stock Option
does not provide for transferability, then the Nonstatutory Stock Option shall
not be transferable except by will or by the laws of descent and distribution
and shall be exercisable during the lifetime of the Optionee only by the
Optionee.  Notwithstanding the foregoing, the Optionee may, by delivering
written notice to the Company, in a form satisfactory to the Company, designate
a third party who, in the event of the death of the Optionee, shall thereafter
be entitled to exercise the Option.


(e)           Vesting.  The total number of shares of stock subject to an Option
may, but need not, be allotted in periodic installments (which may, but need
not, be equal).  The Option Agreement may provide that from time to time during
each of such installment periods, the Option may become exercisable (“vest”)
with respect to some or all of the shares allotted to that period, and may be
exercised with respect to some or all of the shares allotted to such period
and/or any prior period as to which the Option became vested but was not fully
exercised.  The Option may be subject to such other terms and conditions on the
time or times when it may be exercised (which may be based on performance or
other criteria) as the Board may deem appropriate.  The vesting provisions of
individual Options may vary.  The provisions of this subsection 6(e) are subject
to any Option provisions governing the minimum number of shares as to which an
Option may be exercised, including the following subsection 6(f).

 
Page 6 of 14

--------------------------------------------------------------------------------

 

(f)            Minimum Vesting.  Notwithstanding the foregoing Section 6(e), to
the extent that the following restrictions on vesting are required by Section
260.140.41(f) of Title 10 of the California Code of Regulations at the time of
the grant of the Option, then:


(i)            Options granted to an Employee who is not an Officer, Director or
Consultant shall provide for vesting of the total number of shares of Common
Stock at a rate of at least twenty percent (20%) per year over five (5) years
from the date the Option was granted, subject to reasonable conditions such as
continued employment;  and


(ii)           Options granted to Officers, Directors or Consultants may be made
fully exercisable, subject to reasonable conditions such as continued
employment, at any time or during any period established by the Company.


(g)           Termination of the Optionee’s Continuous Service.  In the event an
Optionee’s Continuous Service terminates (other than upon the Optionee’s death
or Disability), the Optionee may exercise his or her Option (to the extent that
the Optionee was entitled to exercise it at the date of termination) but only
within such period of time ending on the earlier of (i) the date three (3)
months after the termination of the Optionee’s Continuous Service (or such
longer or shorter period specified in the Option Agreement, which, to the extent
the Company is subject to Section 260.140.41 of Title 10 of the California Code
of Regulations at the time the Option is granted, shall not be less than thirty
(30) days), or (ii) the expiration of the term of the Option as set forth in the
Option Agreement.  If, after termination, the Optionee does not exercise his or
her Option within the time specified in the Option Agreement, the Option shall
terminate, and the shares covered by such Option shall revert to and again
become available for issuance under the Plan.


An Optionee’s Option Agreement may also provide that, if the exercise of the
Option following the termination of the Optionee’s Continuous Service (other
than upon the Optionee’s death or Disability) would be prohibited at any time
solely because the issuance of shares would violate the registration
requirements under the Securities Act, then the Option shall terminate on the
earlier of (i) the expiration of the term of the Option as described in
subsection 6(a) or (ii) the expiration of a period of three (3) months after the
termination of the Optionee’s Continuous Service during which the exercise of
the Option would not be in violation of such registration requirements (if such
provisions would result in an extension of the time during which the Option may
be exercised beyond the period described in the first paragraph of this
subsection 6(g)).


(h)           Disability of Optionee.  In the event an Optionee’s Continuous
Service terminates as a result of the Optionee’s Disability, the Optionee may
exercise his or her Option (to the extent that the Optionee was entitled to
exercise it at the date of termination), but only within such period of time
ending on the earlier of (i) the date twelve (12) months following such
termination (or such longer or shorter period specified in the Option Agreement,
which, to the extent the Company is subject to Section 260.140.41 of Title 10 of
the California Code of Regulations at the time the Option is granted, shall not
be less than six (6) months), or (ii) the expiration of the term of the Option
as set forth in the Option Agreement.  If, at the date of termination, the
Optionee is not entitled to exercise his or her entire Option, the shares
covered by the unexercisable portion of the Option shall revert to and again
become available for issuance under the Plan.  If, after termination, the
Optionee does not exercise his or her Option within the time specified herein,
the Option shall terminate, and the shares covered by such Option shall revert
to and again become available for issuance under the Plan.


(i)           Death of Optionee.  In the event of the death of an Optionee
during, or within a period specified in the Option after the termination of, the
Optionee’s Continuous Service, the Option may be exercised (to the extent the
Optionee was entitled to exercise the Option at the date of death) by the
Optionee’s estate, by a person who acquired the right to exercise the Option by
bequest or inheritance or by a person designated to exercise the option upon the
Optionee’s death pursuant to subsection 6(d), but only within the period ending
on the earlier of (i) the date eighteen (18) months following the date of death
(or such longer or shorter period specified in the Option Agreement, which, to
the extent the Company is subject to Section 260.140.41 of Title 10 of the
California Code of Regulations at the time the Option is granted, shall not be
less than six (6) months), or (ii) the expiration of the term of such Option as
set forth in the Option Agreement.  If, at the time of death, the Optionee was
not entitled to exercise his or her entire Option, the shares covered by the
unexercisable portion of the Option shall revert to and again become available
for issuance under the Plan.  If, after death, the Option is not exercised
within the time specified herein, the Option shall terminate, and the shares
covered by such Option shall revert to and again become available for issuance
under the Plan.

 
Page 7 of 14

--------------------------------------------------------------------------------

 

(j)            Early Exercise.  The Option may, but need not, include a
provision whereby the Optionee may elect at any time before the Optionee’s
Continuous Service terminates to exercise the Option as to any part or all of
the shares subject to the Option prior to the full vesting of the Option.  Any
unvested shares so purchased may be subject to a repurchase right in favor of
the Company or to any other restriction the Board determines to be appropriate.


7.             Terms of Stock Bonuses and Purchases of Restricted Stock.


Each stock bonus or restricted stock purchase agreement shall be in such form
and shall contain such terms and conditions as the Board shall deem
appropriate.  The terms and conditions of stock bonus or restricted stock
purchase agreements may change from time to time, and the terms and conditions
of separate agreements need not be identical, but each stock bonus or restricted
stock purchase agreement shall include (through incorporation of provisions
hereof by reference in the agreement or otherwise) the substance of each of the
following provisions as appropriate:


(a)           Purchase Price.  The purchase price under each restricted stock
purchase agreement shall be such amount as the Board shall determine and
designate in such agreement, which, to the extent the Company is subject to
Section 260.140.42 of Title 10 of the California Code of Regulations at the time
the restricted Stock Award is granted, shall be at least eighty-five percent
(85%) of the Fair Market Value of the stock subject to the agreement, except
that for any Ten Percent Stockholder, the purchase price shall be at least one
hundred percent (100%) of the Fair Market Value of the stock subject to the
agreement.  Notwithstanding the foregoing, the Board may determine that eligible
participants in the Plan may be awarded stock pursuant to a stock bonus
agreement in consideration for past services actually rendered to the Company
for its benefit.


(b)           Transferability.  Rights under a stock bonus or restricted stock
purchase agreement shall not be transferable except by will or by the laws of
descent and distribution and shall be exercisable during the lifetime of the
Participant only by the Participant.


(c)           Consideration.  The purchase price of stock acquired pursuant to a
stock purchase agreement shall be paid either:  (i) in cash; (ii) at the
discretion of the Board, according to a deferred payment or other arrangement
with the person to whom the stock is sold; or (iii) in any other form of legal
consideration that may be acceptable to the Board in its
discretion.  Notwithstanding the foregoing, the Board to which administration of
the Plan has been delegated may award stock pursuant to a stock bonus agreement
in consideration for past services actually rendered to the Company or for its
benefit.


(d)           Vesting.  Subject to the “Repurchase Limitation” in Section 12(g),
shares of stock sold or awarded under the Plan may, but need not, be subject to
a repurchase option in favor of the Company in accordance with a vesting
schedule to be determined by the Board.


(e)           Termination of Continuous Service.  Subject to the “Repurchase
Limitation” in Section 12(g), in the event the Stock Award recipient’s
Continuous Service terminates, the Company may repurchase or otherwise reacquire
any or all of the shares of stock held by that person which have not vested as
of the date of termination under the terms of the stock bonus or restricted
stock purchase agreement between the Company and such person.


8.            Restricted Stock Unit Awards.


Each Restricted Stock Unit Award Agreement shall be in such form and shall
contain such terms and conditions as the Board shall deem appropriate.  The
terms and conditions of Restricted Stock Unit Award Agreements may change from
time to time, and the terms and conditions of separate Restricted Stock Unit
Award Agreements need not be identical, but each Restricted Stock Unit Award
Agreement shall include (through incorporation of the provisions hereof by
reference in the agreement or otherwise) the substance of each of the following
provisions:

 
Page 8 of 14

--------------------------------------------------------------------------------

 

(a)           Consideration.  At the time of grant of a Restricted Stock Unit
Award, the Board will determine the consideration, if any, to be paid by the
Participant upon delivery of each share of Common Stock subject to the
Restricted Stock Unit Award.  To the extent required by applicable law, the
consideration to be paid by the Participant for each share of Common Stock
subject to a Restricted Stock Unit Award will not be less that the par value of
a share of Common Stock.  Such consideration may be paid in any form permitted
under applicable law.


(b)           Vesting.  At the time of grant of a Restricted Stock Unit Award,
the Board shall impose such restrictions or conditions to the vesting of the
Restricted Stock Unit Award as it, in its absolute discretion, deems
appropriate.  The Board may condition the vesting of the Restricted Stock Unit
Award upon the attainment of specified performance objectives or such other
factors as the Board may determine in its sole discretion, including time-based
vesting.


(c)           Payment.  A Restricted Stock Unit Award will be denominated in
shares of Common Stock equivalents.  A Restricted Stock Unit Award will be
settled by the delivery of shares of Common Stock.


(d)           Dividend Equivalents.  Dividend equivalents may be credited in
respect of shares of Common Stock equivalents covered by a Restricted Stock Unit
Award, as determined by the Board and contained in the Restricted Stock Unit
Award Agreement.  At the discretion of the Board, such dividend equivalents may
be converted into additional shares of Common Stock equivalents covered by the
Restricted Stock Unit Award by dividing (1) the aggregate amount or value of the
dividends paid with respect to that number of shares of Common Stock equivalents
covered by the Restricted Stock Unit Award then credited by (2) the Fair Market
Value per share of Common Stock on the payment date for such dividend, or in
such other manner as determined by the Board.  Any additional share equivalents
covered by the Restricted Stock Unit Award credited by reason of such dividend
equivalents shall be subject to all the terms and conditions of the underlying
Restricted Stock Unit Award Agreement to which they relate.


(e)           Termination of Participant’s Continuous Service.  Except as
otherwise provided in the applicable Restricted Stock Unit Award Agreement, such
portion of the Restricted Stock Unit Award that has not vested will be forfeited
upon the Participant’s termination of Continuous Service for any reason.


(f)           Transferability.  Restricted Stock Units shall be transferable by
the Participant only upon such terms and conditions as are set forth in the
Restricted Stock Unit Agreement, as the Board shall determine in its discretion.


9.            Stock Appreciation Rights.


(a)           Exercise.  To exercise any outstanding Stock Appreciation Right,
the holder must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Award Agreement evidencing such right.  Except
as provided in subsection 5(c), no limitation shall exist on the aggregate
amount of cash payments the Company may make under the Plan in connection with
the exercise of a Stock Appreciation Right.


(b)           Awards.  Three types of Stock Appreciation Rights shall be
authorized for issuance under the Plan:


(i)            Tandem Stock Appreciation Rights.  Tandem Stock Appreciation
Rights will be granted appurtenant to an Option, and shall, except as
specifically set forth in this Section 9, be subject to the same terms and
conditions applicable to the particular Option grant to which it
pertains.  Tandem Stock Appreciation Rights will require the holder to elect
between the exercise of the underlying Option for shares of stock and the
surrender, in whole or in part, of such Option for an appreciation
distribution.  The appreciation distribution payable on the exercised Tandem
Right shall be in cash (or, if so provided, in an equivalent number of shares of
stock based on Fair Market Value on the date of the Option surrender) in an
amount up to the excess of (A) the Fair Market Value (on the date of the Option
surrender) of the number of shares of stock covered by that portion of the
surrendered Option in which the Optionee is vested over (B) the aggregate
exercise price payable for such vested shares.

 
Page 9 of 14

--------------------------------------------------------------------------------

 

(ii)           Concurrent Stock Appreciation Rights.  Concurrent Rights will be
granted appurtenant to an Option and may apply to all or any portion of the
shares of stock subject to the underlying Option and shall, except as
specifically set forth in this Section 9, be subject to the same terms and
conditions applicable to the particular Option grant to which it pertains.  A
Concurrent Right shall be exercised automatically at the same time the
underlying Option is exercised with respect to the particular shares of stock to
which the Concurrent Right pertains.  The appreciation distribution payable on
an exercised Concurrent Right shall be in cash (or, if so provided, in an
equivalent number of shares of stock based on Fair Market Value on the date of
the exercise of the Concurrent Right) in an amount equal to such portion as
shall be determined by the Board or the Committee at the time of the grant of
the excess of (A) the aggregate Fair Market Value (on the date of the exercise
of the Concurrent Right) of the vested shares of stock purchased under the
underlying Option which have Concurrent Rights appurtenant to them over (B) the
aggregate exercise price paid for such shares.


(iii)          Independent Stock Appreciation Rights.  Independent Rights will
be granted independently of any Option and shall, except as specifically set
forth in this Section 9, be subject to the same terms and conditions applicable
to Nonstatutory Stock Options as set forth in Section 6.  They shall be
denominated in share equivalents.  The appreciation distribution payable on the
exercised Independent Right shall be not greater than an amount equal to the
excess of (A) the aggregate Fair Market Value (on the date of the exercise of
the Independent Right) of a number of shares of Company stock equal to the
number of share equivalents in which the holder is vested under such Independent
Right, and with respect to which the holder is exercising the Independent Right
on such date, over (B) the aggregate Fair Market Value (on the date of the grant
of the Independent Right) of such number of shares of Company stock.  The
appreciation distribution payable on the exercised Independent Right shall be in
cash or, if so provided, in an equivalent number of shares of stock based on
Fair Market Value on the date of the exercise of the Independent Right.


10.          Covenants of the Company.


(a)           During the terms of the Stock Awards, the Company shall keep
available at all times the number of shares of stock required to satisfy such
Stock Awards.


(b)           The Company shall seek to obtain from each regulatory commission
or agency having jurisdiction over the Plan such authority as may be required to
issue and sell shares under Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any stock issued or issuable pursuant to any such
Stock Award.  If, after reasonable efforts, the Company is unable to obtain from
any such regulatory commission or agency the authority which counsel for the
Company deems necessary for the lawful issuance and sale of stock under the
Plan, the Company shall be relieved from any liability for failure to issue and
sell stock upon exercise of such Stock Awards unless and until such authority is
obtained.


11.          Use of Proceeds from Stock.


Proceeds from the sale of stock pursuant to Stock Awards shall constitute
general funds of the Company.


12.          Miscellaneous.


(a)           The Board shall have the power to accelerate the time at which a
Stock Award may first be exercised or the time during which a Stock Award or any
part thereof will vest, notwithstanding the provisions in the Stock Award
stating the time at which it may first be exercised or the time during which it
will vest.


(b)           Neither the recipient of a Stock Award nor any person to whom a
Stock Award is transferred in accordance with the Plan shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
subject to such Stock Award unless and until such person has satisfied all
requirements for exercise of the Stock Award pursuant to its terms.

 
Page 10 of 14

--------------------------------------------------------------------------------

 

(c)           Nothing in the Plan or any instrument executed or Stock Award
granted pursuant thereto shall confer upon any recipient or other holder of
Stock Awards any right to continue in the employ of the Company or any Affiliate
or to continue serving as a Consultant or a Director, or shall affect the right
of the Company or any Affiliate to terminate the employment of any Employee with
or without notice and with or without cause, or the right to terminate the
relationship of any Consultant pursuant to the terms of such Consultant’s
agreement with the Company or Affiliate or service as a Director pursuant to the
Company’s Bylaws and the provisions of the corporate law of the state in which
the Company is incorporated.


(d)           To the extent that the aggregate Fair Market Value (determined at
the time of grant) of stock with respect to which Incentive Stock Options are
exercisable for the first time by any Optionee during any calendar year under
all plans of the Company and its Affiliates exceeds one hundred thousand dollars
($100,000), the Options or portions thereof which exceed such limit (according
to the order in which they were granted) shall be treated as Nonstatutory Stock
Options.


(e)           The Company may require any person to whom a Stock Award is
granted, or any person to whom a Stock Award is transferred in accordance with
the Plan, as a condition of exercising or acquiring stock under any Stock Award,
(1) to give written assurances satisfactory to the Company as to such person’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters, and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (2) to
give written assurances satisfactory to the Company stating that such person is
acquiring the stock subject to the Stock Award for such person’s own account and
not with any present intention of selling or otherwise distributing the
stock.  The foregoing requirements, and any assurances given pursuant to such
requirements, shall be inoperative if (i) the issuance of the shares upon the
exercise or acquisition of stock under the Stock Award has been registered under
a then currently effective registration statement under the Securities Act, or
(ii) as to any particular requirement, a determination is made by counsel for
the Company that such requirement need not be met in the circumstances under the
then applicable securities laws.  The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the stock.


(f)           To the extent provided by the terms of a Stock Award Agreement,
the person to whom a Stock Award is granted may satisfy any federal, state or
local tax withholding obligation relating to the exercise or acquisition of
stock under a Stock Award by any of the following means (in addition to the
Company’s right to withhold from any compensation paid to such person by the
Company) or by a combination of such means:  (1) tendering a cash payment; (2)
authorizing the Company to withhold shares from the shares of the Common Stock
otherwise issuable to the participant as a result of the exercise or acquisition
of stock under the Stock Award; or (3) delivering to the Company owned and
unencumbered shares of the Common Stock of the Company.


(g)           Repurchase Limitation.  The terms of any repurchase option shall
be specified in the Stock Award, and the repurchase price may be either the Fair
Market Value of the shares of Common Stock on the date of termination of
Continuous Service or the lower of (i) the Fair Market Value of the shares of
Common Stock on the date of repurchase or (ii) their original purchase
price.  To the extent required by Section 260.140.41 and Section 260.140.42 of
Title 10 of the California Code of Regulations at the time a Stock Award is
made, any repurchase option contained in a Stock Award granted to a person who
is not an Officer, Director or Consultant shall be upon the terms described
below:


(i)            Fair Market Value.  If the repurchase option gives the Company
the right to repurchase the shares of Common Stock upon termination of
Continuous Service at not less than the Fair Market Value of the shares of
Common Stock to be purchased on the date of termination of Continuous Service,
then (i) the right to repurchase shall be exercised for cash or cancellation of
purchase money indebtedness for the shares of Common Stock within ninety (90)
days of termination of Continuous Service (or in the case of shares of Common
Stock issued upon exercise of Stock Awards after such date of termination,
within ninety (90) days after the date of the exercise) or such longer period as
may be agreed to by the Company and the Participant (for example, for purposes
of satisfying the requirements of Section 1202(c)(3) of the Code regarding
“qualified small business stock”) and (ii) the right terminates when the shares
of Common Stock become publicly traded.

 
Page 11 of 14

--------------------------------------------------------------------------------

 

(ii)           Original Purchase Price.  If the repurchase option gives the
Company the right to repurchase the shares of Common Stock upon termination of
Continuous Service at the lower of (i) the Fair Market Value of the shares of
Common Stock on the date of repurchase or (ii) their original purchase price,
then (x) the right to repurchase at the original purchase price shall lapse at
the rate of at least twenty percent (20%) of the shares of Common Stock per year
over five (5) years from the date the Stock Award is granted (without respect to
the date the Stock Award was exercised or became exercisable) and (y) the right
to repurchase shall be exercised for cash or cancellation of purchase money
indebtedness for the shares of Common Stock within ninety (90) days of
termination of Continuous Service (or in the case of shares of Common Stock
issued upon exercise of Options after such date of termination, within ninety
(90) days after the date of the exercise) or such longer period as may be agreed
to by the Company and the Participant (for example, for purposes of satisfying
the requirements of Section 1202(c)(3) of the Code regarding “qualified small
business stock”).


(h)           Information Obligation.  To the extent required by Section
260.140.46 of Title 10 of the California Code of Regulations, the Company shall
deliver financial statements to Participants at least annually.  This Section
12(h) shall not apply to key Employees whose duties in connection with the
Company assure them access to equivalent information.


13.           Adjustments upon Changes in Stock.


(a)           If any change is made in the stock subject to the Plan, or subject
to any Stock Award, without the receipt of consideration by the Company (through
merger, consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company), the Plan shall be appropriately adjusted in the class(es) and maximum
number of shares subject to the Plan pursuant to subsection 4(a) and the maximum
number of shares subject to award to any person during any calendar year
pursuant to subsection 5(c), and the outstanding Stock Awards shall be
appropriately adjusted in the class(es) and number of shares and price per share
of stock subject to such outstanding Stock Awards.  Such adjustments shall be
made by the Board, the determination of which shall be final, binding and
conclusive.  (The conversion of any convertible securities of the Company shall
not be treated as a “transaction not involving the receipt of consideration by
the Company”.)


(b)           In the event of a proposed dissolution or liquidation of the
Company, the Board shall notify the Stock Award holder at least fifteen (15)
days prior to such proposed action.  To the extent it has not been previously
exercised, the Stock Award shall terminate immediately prior to the consummation
of such proposed action.


(c)           In the event of:  (1) a dissolution, liquidation or sale of
substantially all of the assets of the Company; (2) a merger or consolidation in
which the Company is not the surviving corporation; or (3) a reverse merger in
which the Company is the surviving corporation but the shares of Common Stock
outstanding immediately preceding the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash or
otherwise, then (i) any surviving corporation or acquiring corporation shall
assume any Stock Awards outstanding under the Plan or shall substitute similar
stock awards (including an award to acquire the same consideration paid to the
stockholders in the transaction described in this subsection 13(b)) for those
outstanding under the Plan, or (ii) in the event any surviving corporation or
acquiring corporation refuses to assume such Stock Awards or to substitute
similar stock awards for those outstanding under the Plan, (A) with respect to
Stock Awards held by persons whose Continuous Service has not terminated, the
vesting of such Stock Awards (and, if applicable, the time during which such
Stock Awards may be exercised) shall be accelerated prior to such event and the
Stock Awards terminated if not exercised (if applicable) after such acceleration
and at or prior to such event, and (B) with respect to any other Stock Awards
outstanding under the Plan, such Stock Awards shall be terminated if not
exercised (if applicable) prior to such event.


(d)           For awards granted prior to May 19, 2010, in the event of the
acquisition by any person, entity or group within the meaning of Section 13(d)
or 14(d) of the Exchange Act, or any comparable successor provisions (excluding
any employee benefit plan, or related trust, sponsored or maintained by the
Company or any Affiliate of the Company) of the beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act, or comparable
successor rule) of securities of the Company representing at least fifty percent
(50%) of the combined voting power entitled to vote in the election of directors
(a “Securities Acquisition”), then, with respect to Stock Awards held by persons
whose Continuous Service has not terminated, the vesting of such Stock Awards
(and, if applicable, the time during which such Stock Awards may be exercised)
shall be accelerated immediately upon the happening of such event

 
Page 12 of 14

--------------------------------------------------------------------------------

 

(e)           For awards granted May 19, 2010 or at any time thereafter, in the
event of a Securities Acquisition, then, with respect to Stock Awards held by
Participants whose Continuous Service is terminated, three (3) months prior to
or eighteen (18) months after the effective date of a Securities Acquisition,
(i) by the Company without Cause (as defined below) or (ii) a by the Participant
for Good Reason (as defined below), the vesting of such Stock Awards (and, if
applicable, the time during which such Stock Awards may be exercised) shall be
accelerated immediately upon the termination of the Participant’s Continuous
Service.


(i)            For purposes of the Plan, “Cause” means any of the following has
occurred, as reasonably determined by the Company in good faith: (i) the
Participant is indicted for or convicted of any felony or crime involving moral
turpitude or dishonesty; (ii) the Participant participates in any financial
accounting improprieties or in any fraud against the Company; (iii) the
Participant fails to cooperate with any government investigation involving the
Company; (iv) the Participant materially breaches any material provision of a
written agreement with the Company (including, without limitation, the
Proprietary Information and Inventions Agreement) or a written policy of the
Company (including without limitation a Company ethics or insider trading
policy), provided that, if such breach is reasonably susceptible of cure, the
Participant fails to cure such breach within a reasonable period of time (to be
determined by the Company in its sole discretion) after receiving notice of such
breach from the Company; (v) the Participant engages in conduct that
demonstrates unfitness to serve; or (vi) the Participant breaches his or her
duties to the Company, including, without limitation, persistent unsatisfactory
performance of job duties.  A Participant’s disability or death shall not
constitute Cause for purposes of the Plan.


(ii)           For purposes of the Plan, “Good Reason” means a voluntary
termination of employment by a Participant within sixty (60) days after the
occurrence of one of the following events without the Participant’ consent: (a)
a material diminution in the Participant’s base compensation; (b) a material
diminution in the Participant’s authority, duties or responsibilities; (c) a
material diminution in the authority, duties or responsibilities of the
supervisor to whom the Participant is required to report, including a
requirement that the Participant report to a corporate officer or employee
instead of reporting directly to the Board; (d) a material diminution in the
budget over which the Participant retains authority; (e) a material change in
the geographic location at which the Participant must perform services; or (f)
any other action or inaction that constitutes a material breach by the Company
of the Participant’s employment agreement (if any).  The Participant must
provide notice to the Company of the existence of a condition described in
paragraphs (a) through (f) within a period of 90 days of the initial existence
of the condition and that condition referenced in the notice will constitute
“Good Reason” only if such condition continues after a 30-day period during
which the Company may remedy the condition.


14.           Amendment of the Plan and Stock Awards.


(a)           The Board at any time, and from time to time, may amend the
Plan.  However, except as provided in Section 13 relating to adjustments upon
changes in stock, no amendment shall be effective unless approved by the
stockholders of the Company to the extent stockholder approval is necessary for
the Plan to satisfy the requirements of Section 422 of the Code, Rule 16b-3 or
any Nasdaq or securities exchange listing requirements.


(b)           The Board may in its sole discretion submit any other amendment to
the Plan for stockholder approval, including, but not limited to, amendments to
the Plan intended to satisfy the requirements of Section 162(m) of the Code and
the regulations thereunder regarding the exclusion of performance-based
compensation from the limit on corporate deductibility of compensation paid to
certain executive officers.


(c)           It is expressly contemplated that the Board may amend the Plan in
any respect the Board deems necessary or advisable to provide eligible Optionees
with the maximum benefits provided or to be provided under the provisions of the
Code and the regulations promulgated thereunder relating to Incentive Stock
Options and/or to bring the Plan and/or Incentive Stock Options granted under it
into compliance therewith.

 
Page 13 of 14

--------------------------------------------------------------------------------

 

(d)           Rights under any Stock Award granted before amendment of the Plan
shall not be impaired by any amendment of the Plan unless (i) the Company
requests the consent of the person to whom the Stock Award was granted and (ii)
such person consents in writing.


(e)           The Board at any time, and from time to time, may amend the terms
of any one or more Stock Awards; provided, however, that the rights under any
Stock Award shall not be impaired by any such amendment unless (i) the Company
requests the consent of the person to whom the Stock Award was granted and (ii)
such person consents in writing.


15.           Termination or Suspension of the Plan.


(a)           The Board may suspend or terminate the Plan at any time.  Unless
sooner terminated, the Plan shall terminate March 7, 2017.  No Stock Awards may
be granted under the Plan while the Plan is suspended or after it is
terminated.  Notwithstanding the foregoing, all Incentive Stock Options shall be
granted, if at all, no later than the last day preceding the tenth (10th)
anniversary of the earlier of (i) the date on which the latest increase in the
maximum number of shares issuable under the Plan was approved by the
stockholders of the Company or (ii) the date such amendment was adopted by the
Board..


(b)           Rights and obligations under any Stock Award granted while the
Plan is in effect shall not be impaired by suspension or termination of the
Plan, except with the consent of the person to whom the Stock Award was granted.


16.           Effective Date of Plan.


The Plan shall become effective as of the date of the closing of the IPO, but no
Options or rights to purchase restricted stock granted under the Plan shall be
exercised, and no stock bonuses shall be granted under the Plan, unless and
until the Plan has been approved by the stockholders of the Company, which
approval shall be within twelve (12) months before or after the date the Plan
was adopted by the Board.
 
 
 Page 14 of 14

--------------------------------------------------------------------------------